Broyles, P. J.
Under the rulings in the headnotes the only assignment of error which can be considered in the instant ease is the exception to the admission in evidence of a certain mortgage. As shown by the bill of exceptions, the mortgage was objected to “upon the grounds that the description of the articles sought to be mortgaged was too vague, indefinite, and uncertain, to constitute a valid mortgage.” The description of the mortgaged *772property was as follows: “I mortgage and convey to the payee and his assigns the following property, which is mine, in my possession and unencumbered: Blacksmith tools and auto tools owned by me.” It is well settled that the law does not require a mortgage to describe the property .so as to identify it without the aid of parol evidence. In our opinion .the judge was authorized to construe this description as meaning all of the blacksmith and. auto tools owned by the mortgagor, and, under the rulings in International Harvesler Co. v. Davis, 13 Ga. App. 1 (78 S. E. 770), and Jones & Damren Co. v. Lott, 17 Ga. App. 834 (88 S. E. 719), the description was sufficiently definite to constitute a valid mortgage.
The contention in the brief of counsel for the plaintiff in error, that upon the trial there was no parol evidence to aid in identifying the mortgaged property, is not raised in the. bill of exceptions or in the record, and can not be considered.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.